Citation Nr: 0004600	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from February 1968 to November 1969 
and from May 1970 to August 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  This case was remanded by 
the Board in September 1996.  As all requested actions have 
been accomplished, to the extent possible, the Board will 
proceed to adjudicate the veteran's claims.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
diagnosis of PTSD that has been related to stressful 
incidents of service, or of any other diagnosed psychiatric 
disorder that has been related to service, to render his 
claim plausible or capable of substantiation.

2.  There is no competent evidence of record relating a 
currently diagnosed back disability to the veteran's period 
of service to render such claim plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

From February 1968 to November 1969 the veteran served in the 
United States Army, and for 11 months and 29 days was 
stationed in Vietnam.  His military occupational specialty 
(MOS) was duty soldier, analogous to the civilian occupation 
of cargo checker.  He was stationed in Saigon and was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
and Vietnam Campaign Medal.  

Available service medical records reflect that in July 1969 
the veteran complained of chest pains, and stated that loud 
noises made him more nervous.  No diagnosis is shown.  The 
report of discharge examination, dated in November 1969, 
notes no psychiatric or spinal abnormalities.  On the 
accompanying report of medical history, the veteran reported 
having or having had nervous trouble and depression or 
excessive worry.  He denied having or having had back trouble 
of any kind.  The veteran's complaints were reviewed; the 
reviewer found nothing of apparent medical significance.  
Available service medical ecords from this period of service 
show no diagnoses of back or psychiatric disability.

In November 1969, the veteran claimed entitlement to VA 
compensation benefits based on right ear trouble, and 
stomach, chest, leg and arm problems.  

The claims file contains a report of contact with the 
veteran, dated in December 1969.  A counseling psychologist 
noted that the veteran had obvious intellectual limitations 
corroborated by testing.  The veteran was noted to favor his 
right leg at the time of contact.  He reported that he was 
wounded in Vietnam.  The counseling psychologist noted an 
absence of documentation for such in the claims file.  The 
report of contact relates the veteran's limited functioning 
capacity and future plans.

Service records reflect that the veteran had a second period 
of service from May 1970 to August 1975.  He was in Vietnam 
from November 4, 1970 to November 2, 1971.  He also had 
overseas service in Hawaii and in Germany.  His MOS was 
laundry bath and impregnation specialist.  The veteran's 
discharge examination report from his second period of 
service, dated in June 1975, notes no abnormalities of the 
spine or other musculoskeletal system, and no psychiatric 
abnormalities.  On the accompanying report of medical 
history, the veteran denied having or having had sleeping 
problems, depression, excessive worry, loss of memory or 
nervous trouble of any sort.  He also denied having or having 
had recurrent back pain or head injury.  A report of 
psychiatric evaluation dated in July 1975 reflects that the 
veteran demonstrated no evidence or psychosis, neurosis or 
organic brain disorder, but that his intellectual capacity 
appeared to be limited.   The veteran was administratively 
separated from service.

Records reflect that the veteran was seen at a VA facility in 
October 1975 with complaints relevant to his eyes, and also 
stated that he was nervous and had family problems.  The 
impressions were possible allergic reaction and anxiety and 
depression.

The veteran was treated at the VA upon transfer from the 
Colorado Medical Center with an overdose in November 1975.  
The report notes that the veteran was depressed about his 
spouse and his marriage and took a combination of Valium, 
Darvon and whiskey and then called an ambulance.  The 
veteran's major problem was noted to be his social problem.  
The diagnosis was situational depression. 

VA outpatient records dated from September 1982 to March 1983 
reflect treatment for a cyst on the neck, bronchitis, 
obesity, sinus problems and left elbow pain.  

In April 1983, the veteran applied for VA compensation 
benefits based on sinus problems, a broken right wrist, a 
loss of feeling in his legs and skin disease from claimed 
Agent Orange exposure.  He mentioned no back or psychiatric 
problems in that application.  

A VA report of outpatient treatment dated in July 1983 notes 
the veteran's complaints of acute left-sided low back pain.  
No trauma was noted; the veteran reported pain of acute onset 
that day while walking.  A scar was noted over the left low 
back with evidence of point tenderness.  The assessment was 
low back pain, probable strain.  Other July records note 
complaints of radiating pain, without precipitating event, 
and an assessment of low back strain.  Records note the 
veteran was obese, with a recent weigh gain of 25 pounds.  
Testing was suggestive of malingering.  

A VA examination was conducted in March 1984.  The veteran 
reported he had lower back irritation after a tumor had been 
removed.  The examiner noted removal of a subcutaneous cyst 
from the left posterior back in 1980, with subsequent pain 
and numbness.  X-rays showed slight narrowing at L3 to L4, 
with an otherwise normal lumbosacral spine.  Diagnoses 
included left leg pain consistent with meralgia paresthetica.  

In September 1988 the veteran was admitted to Sacred Heart 
Medical Center with a history of back pain and underwent a 
lumbar diskectomy at L4 to L5.

In March 1994, VA received the veteran's application for 
compensation benefits based on disabilities to include PTSD, 
back problems, stress and a neuropsychiatric condition.  The 
veteran included notation of a head injury at age five.

In a letter dated in March 1994, a social worker from a Vet 
Center indicated that the veteran served 24 months in Vietnam 
and had exposure to war trauma.  Specifically, the veteran 
reported being on guard duty when the enemy attacked and 
stated that a mortar landed directly on the bunker next to 
his, killing his best friend.  The veteran also reported an 
incident wherein he awoke in the middle of the night to find 
a poisonous snake crawling across his neck.  He complained of 
intrusive thoughts about the war zone; nightmares about the 
war once a week; a startle reflex to loud noises; and 
avoiding activities that arouse memories of the war, which 
the social worker noted as PTSD symptoms.  The social worker 
noted that the veteran had other factors in his pre-military 
experiences that were likely a factor in his current 
functioning, notably his abandonment by his parents and 
having been raised in an orphanage where there was emotional 
neglect and physical abuse.  

Community Mental Health Center records dated in June 1994 
note dysthymia and "doubt PTSD".  The veteran reported 
stress and flashbacks, and the incident where his friend died 
in a bunker next to his.  The interviewing physician 
questioned whether the veteran's stress and flashbacks were 
relevant to Vietnam and suspected problems due to a head 
injury with an uncertain degree of earlier intellectual 
developmental defects.

A VA social and industrial survey was conducted in July 1994 
by a social worker who noted that the veteran was difficult 
to interview as he did not understand many of the questions 
and had a poor memory due to having been hit in the forehead 
with a hockey puck when he was five years old.  He showed 
agitation when discussing his problems with his spouse, and 
matter-of-factly talked about his suicidal ideation.  From 
the veteran's description the social worker assumed treatment 
for depression.  The veteran also gave a history of a 
diskectomy in 1990, as well as treatment and surgery for arm 
problems.  The veteran reported sleep problems and 
nightmares, and stated that he thought about his buddies who 
were killed in Vietnam.  The social worker noted the 
veteran's educational and social history, including learning 
problems in grade school.  The veteran was noted to have had 
a fairly stable work history, having been employed at a 
company for seven years before injury to his arm.  The 
veteran was able to give only spotty information about when 
he was in service and where he was stationed.  He reported 
service in Vietnam from 1968 to 1970, with an MOS of duty 
soldier, and stated that he served as a bunker guard.  He 
stated that his major stressors occurred while at Long Binh, 
specifically that a Canadian Indian whom he knew from the 
orphanage, "Raymond Joseph," was killed when a bunker was 
hit by mortar.  (The social and industrial survey report 
bears the annotation that this death was not verified per the 
Vietnam War Memorial book.)  The veteran reported that three 
other people killed at the same time.  The veteran also 
reported that during the Tet offensive in January 1969 he was 
involved in a situation where the Vietcong were coming onto 
his base but he was not allowed to shoot.  Per the veteran's 
account, the enemy suffered massive casualties when they 
tripped some land mines and small flares.  The veteran 
reported that in this same incident a mortar round hit an 
enlisted men's club and about 15 people he knew were killed.  
He also reported the incident where he woke up with a snake 
coiled around his neck.  The social worker opined that the 
veteran did have some of the symptoms of PTSD and that his 
current stress seemed to be related to problems with his 
marriage.

A report of VA x-ray dated in August 1994 shows some 
deterioration in the intervertebral disc space between L4 and 
L5, compatible with a past history of diskectomy at that 
level; the remainder of the lumbar spine was interpreted as 
negative.  In connection with examination, the veteran 
provided a history of incurrence of a head injury in Germany, 
resulting in his being unconscious for two hours.  He also 
reported incurrence of a head injury in 1988, in an 
industrial accident.  The veteran reported that he underwent 
disc surgery at L4 to L5 in 1987 after lifting a 150-pound 
motor.  He complained of chronic back pain.  The examiner 
noted a lumbar scar from disc surgery, and that there was 
"almost no movement of the back."  There were also findings 
representative of functional changes in the left side of the 
veteran's body.  Diagnoses included status post diskectomy of 
the lumbar spine with chronic back pain.

The claims file contains a report of a VA mental disorders 
examination dated in August 1994.  The examiner noted the 
veteran's pre-service history and his claimed stressors of 
having seen his friend Raymond James blown part inside a 
bunker, being overrun by North Vietnamese, and having had a 
snake slip across his throat (apparently while in service).  
The veteran reported that he had been seeing a social worker 
weekly since 1994.  He also reported that he had attempted 
suicide in 1975 and that not finding a job and Vietnam were 
the stressors at that time.  The examiner noted that the 
veteran was unable to complete psychological testing due to 
poor reading skills and that he displayed poor memory.  The 
veteran reported a history of suicide gestures over 20 times 
in his life.  When asked about his suicide attempts he 
mentioned the stress of his marriage.  The examiner commented 
that the veteran had some symptoms of PTSD, but that 
cognitive factors with borderline intellect and personality 
disorder with angry and impulsive behaviors were the major 
disabling factors.  The conclusion was that the veteran 
failed to meet DSM IV criteria for avoidance in the fullest 
sense.  Psychosocial and environmental problems were noted as 
marital conflict, educational problems and occupational 
problems.  The diagnoses were cognitive disorders, not 
otherwise specified; to rule possible head trauma with 
history of head trauma; borderline personality disorder; and 
a borderline intellectual level.

A VA outpatient record dated in October 1994 notes that the 
veteran had a head injury as a child, that he had applied for 
PTSD benefits, and that he was denied Social Security 
Administration benefits.  Impressions were rule out 
psychiatric disorder/rule out PTSD.

Records from Sacred Heart Medical Center dated in January 
1995 indicate that hospitalization was requested for the 
veteran due to suicidal ideation and past threats.  Noted 
symptoms included auditory and visual hallucinations although 
the assessing nurse indicated a lack of certainty as to 
whether the veteran understood.  He was reportedly depressed 
over not being able to get or hold employment.  Other records 
note a 12-14 year history of recurrent depression set off by 
not being able to keep a job.

A report of private psychiatric evaluation from Sacred Heart 
Medical Center, dated in January 1995, indicates that the 
veteran presented feeling depressed and paranoid, and wanting 
to kill himself.  He reported having taken aspirin and 
Sudafed; medical personnel determined he took a nontoxic 
level of each.  He was admitted.  The hospital report notes 
that the veteran was a poor historian.  He gave a history of 
a head injury while he was in the service.  He also gave a 
history of occupational difficulties and of having been 
depressed most of his life.  Admission diagnoses were major 
depression; adjustment disorder with mixed emotional 
features; and possible organic brain syndrome.  Records note 
the veteran's multiple suicide attempts in the prior 12-to-15 
years.  Upon discharge in February, the diagnoses were major 
depression, recurrent, and adjustment disorder with mixed 
emotional features.  


A Community Mental Health Center report of intake assessment 
dated in April 1995 notes that the veteran was suffering from 
anger, depression, violence, hallucinations and paranoia.  He 
reported suicidal thoughts.  The provisional diagnosis was to 
rule out an organic personality disorder.  

Spokane Mental Health records dated in April 1995 note 
diagnoses of major depression and personality changes due to 
a head injury.  The veteran reported suicidal ideation and 
feelings of hopelessness/helplessness over inability to work.  
The veteran was noted to have low self-esteem and 
difficulties with his temper and depression.  In August 1996, 
the veteran complained of not having money for medications.  
In October 1996, he reported that angels spoke to him during 
the night.  A record dated in January 1997 notes depression 
that appeared to be over money and that the veteran reported 
hearing voices of people making fun of him.  

An undated VA outpatient record, which appears to date from 
between August and November 1996, notes that the veteran was 
experiencing anxiety and was worried about his finances.  His 
mood was depressed and he stated that he had suicidal 
ideation, although the examiner noted "incongruence between 
what he says and his facial expression."  The veteran was 
able to smile; he did not look despondent; and he did not 
express feelings of hopelessness or helplessness.  He was 
noted to be "NSC for psych" and he stated he would be happy 
if he could get his medication without having to pay for it.  
The diagnosis was chronic, delayed PTSD.

VA outpatient records dated in May 1998 note sleeping 
difficulties but show no diagnosed psychiatric illness.

In August 1998, the veteran presented for a VA psychiatric 
examination.  The examiner reviewed the claims folder.  The 
veteran gave a history of abuse in his orphan home.  He 
reported that he was receiving Social Security benefits for 
depression, illiteracy and suicide attempts.  He stated that 
he had no friends because they would say he was stupid.  He 
reported military service from 1970 to 1975 where he did 
"flunky" work like laundry.  The examiner noted that 
service records indicated that the veteran was seen as having 
borderline mental retardation.  The veteran reported having 
been in Vietnam from November 1968 to 1969 and stated that 
his major duties were unloading cargo boats.  He reported 
that he saw cargo boats blown up by missiles, stating that 
such was shocking.  The examiner noted that the veteran 
"chuckles as he says this."  The veteran reported seeing a 
bunker blown up at night, but stated that he did not actually 
observe anyone killed or remember any names of any of the 
individuals killed.  He stated that such made him nervous and 
scared and that he went under his cot for a while.  He also 
reported that a snake crawled across his neck.  The examiner 
noted the veteran's medical and employment history.  The 
examiner further noted that when seen in 1994 the veteran 
reported seeing Raymond Joseph die but that subsequent 
checking of the records indicated that that individual was 
not killed.  When currently questioned about Raymond Joseph 
the veteran remembered that they used to "chum" together 
and reported that Raymond Joseph used to drink a lot.  The 
examiner commented that this was "a variable and changing 
story as was seen in the last interview...As a result of this I 
feel that this veteran is only partly credible, especially 
about the impact of Vietnam on his overall adjustment."  The 
examiner noted the veteran's report of symptoms and stated 
that "these psychological symptoms mostly relate to the 
veteran's significant learning disorder and low IQ rather 
than psychological arousal that one might see with 
posttraumatic stress per se."  The examiner summarized that 
the veteran did not seem to be totally credible with his 
account of trauma, even though he might be partially 
credible.  The examiner noted obvious personality 
difficulties, learning difficulties and low IQ on a life-long 
basis.  The examiner stated that such factors tended to 
account for the veteran's lack of adaptability rather than 
the military or any particular traumatic stressors.  The 
diagnoses were recurrent major depression; mass disorder; 
reading disorder; cognitive disorder; and borderline 
intellectual function and borderline personality disorder.  

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
psychoses or arthritis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

Psychiatric disorder/PTSD

First the Board notes that to the extent the record shows 
diagnoses of personality disorders and/or mental deficiency, 
regulations provide that such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Accordingly, service connection for such is not 
warranted.

Next, the Board acknowledges that the record contains 
diagnoses of depression.  Although the veteran complained of 
having or having had depression at discharge from his first 
period of service, medical personnel found no significant 
psychiatric disability at that time.  Moreover, the veteran 
denied having or having had depression at the time of 
discharge from his second period of service.  The first 
documented diagnoses of depression in the current record are 
dated in October/November 1975.  Depression is not a 
presumptive disease under 38 C.F.R. §§ 3.307, 3.309 to 
warrant service connection based on such diagnoses.  
Moreover, the October 1975 record notes only family problems 
and the diagnosis in November 1975 was situational 
depression, related by medical professionals to the veteran's 
marriage problems, without reference to service.  Such 
records do not relate depression to the veteran's period of 
service.  See 38 C.F.R. § 3.303(d).  

Records dated in January and April 1995 also show diagnoses 
of depression, but medical personnel did not relate such to 
the veteran's service.  Those records tend to link the 
veteran's depression with employment problems.  Finally, 
examination in August 1998 resulted in a diagnosis of major 
depression.  Again, that examiner did not relate such to the 
veteran's period of service.  In fact, the examiner suggested 
that the veteran's psychological symptoms were related to his 
learning problems and to his intelligence level.  In short, 
there is no diagnosed depression during service and the post-
service diagnoses of depression have not been related by any 
competent professional to either period of the veteran's 
service.  The veteran himself, as a lay individual, is not 
competent to provide the requisite opinion as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent such 
nexus evidence, the claim of entitlement to service 
connection for depression is not well grounded.

In this case, the veteran has specifically claimed 
entitlement to service connection for PTSD and has reported 
stressful in-service incidents such as an encounter with a 
snake and witnessing the death of one of his friends.  During 
the pendency of the veteran's appeal, the regulation 
pertaining to the establishment of service connection for 
PTSD was revised.  64 Fed. Reg. 32,807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  The change in the 
regulation was effective March 7, 1997, the date of the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  Because the law changed during the pendency of this 
appeal, the veteran is entitled to the application of the 
version of the regulation that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the version of the regulation formerly in 
effect, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD by a mental health professional must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board found that the 
diagnosis did not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 128.

The revised regulation shows that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The Board emphasizes that both versions of the regulation and 
Court precedent require more than just a diagnosis of PTSD.  
Rather, PTSD must be related by competent evidence to claimed 
in-service stressors.  In this case, the March 1994 social 
worker noted only PTSD symptoms as described by the veteran.  
Thus, that was not a diagnosis of PTSD.  The June 1994 
physician from the Community Mental Health Center noted 
"doubt PTSD."  The social worker in July 1994 noted 



only that the veteran had some symptoms of PTSD, but that his 
current stress appeared to be related to marital problems.  
The conclusion upon mental status examination in August 1994 
was that the veteran did not meet diagnostic criteria for 
PTSD.  Other private reports dated in January and April 1995 
are absent diagnoses of PTSD, and the VA examination 
conducted in August 1998 revealed that the veteran had 
symptoms but did not meet the diagnostic criteria for PTSD.  
In short, the only "diagnosis" of PTSD in the current 
record is in the VA outpatient record, appearing to date 
between August and November 1996.  That record merely notes 
that the veteran was experiencing anxiety, was worried about 
finances and had a depressed mood with claimed suicidal 
ideas.  It does not mention any PTSD symptoms or diagnostic 
criteria and it does not refer to his military 
service/experience in any way.   

Fundamental to a claim for service-connection is competent 
evidence establishing that the veteran has the claimed 
disability and that such is plausibly related to service.  In 
this case, the evidentiary record is absent a competent 
diagnosis of PTSD or other psychiatric disability that has 
been related to his military service.  The veteran's own 
belief that he has service-related PTSD (or some other 
service-related psychiatric disorder) is not sufficient to 
well ground the claim as the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For the reasons shown above, the Board has determined that 
the veteran's PTSD claim is not well grounded.  First, the 
veteran does not have a diagnosis of PTSD that has been 
related to events of service.  The only "diagnosis" of 
record is the VA outpatient report that does not link such 
diagnosis to any reported events of service.  As such, the 
veteran's claim is not well grounded and must be denied.  





Back disorder

Service records, from both periods of service, are entirely 
negative for notation of any complaints, findings or 
diagnoses pertinent to the back.  In fact, at discharge from 
both periods, the veteran denied having or having had back 
problems.  Moreover, based on a review of available records 
and treatment identified by the veteran, he did not complain 
of or seek treatment for back problems for many years after 
discharge.  Rather, he appears to have initially presented 
for back problems decades after discharge.  At that time he 
denied precipitating trauma.  The veteran does have a history 
of subcutaneous lipoma removal from his back in or around 
1980; however, no competent professional has related such to 
the veteran's period of service.  Nor has any competent 
professional related changes seen at L4 to L5 and/or 
diskectomy to the veteran's period of service.  The record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or etiology competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as no 
competent professional has provided the requisite opinion 
relating a currently diagnosed back disability to the 
veteran's period of service, service connection must be 
denied.  See Caluza.

Additional Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support well-grounded claims.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for a back disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

